BY THE COURT:
The law does not prescribe any positive or exclusive mode of proof. It admits of individual or presumptive evidence to prove the fact of death, as it does to prove the identity of the deceased and the murderer, but with the admonitory caution that it be weighed with scrupulous circumspection. This view of the law was adopted and ’ acted upon in this court by Judge Thompson and myself in 183b, in the case of U. S. v. Wilhelms [not reported], and two others who were indicted for murder on board the American vessel on the high- seas by drowning. The prisoners were proved to have made a mutiny and revolt on board the. ship, and to have attacked with great violence the officers of the vessel with deadly weapons, with intent to kill, and after having disabled the master in the conflict, and rendered him insensible, to have cast him overboard, and subsequently to have hauled the mate from his cabin in ,a wounded and disabled condition, and then thrown him overboard whilst begging for his life, and that those persons were never seen afterwards. The court instructed the jury that the evidence was admissible.to prove the death of the master .and mate by drowning. The jury found the pris-' oners guilty, and they were condemned to be executed. One committed suicide, one was executed, and my impression is that the other (quite a youth) was pardoned. The same doctrine had been recognized in the district court in the ease of U. S. v. Gibert [Case No. 15,204],